       Case 1:19-cv-03675-TSC Document 14-3 Filed 03/13/20 Page 1 of 2



                       IN THE UNITED ST ATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                  )
 LISA PAGE,                                       )
                                                  )
                Plaintiff.                        )
                                                 )      Case No. 1: l 9-CV-3675-TSC
        V.                                        )
                                                  )
 U.S. DEPARTMENT OF JUSTICE, et al.,              )
                                                  )
                Defendants.                       )
_ ________________ )
                              DECLARATION OF GRACE ZHOU
       I, Grace Zhou. do hereby declare and state as follows:


       1.      I am a Trial Attorney for the United States Department of Justice, Civil Division,

Federal Programs Branch. I am one of the counsel for the Defendants in the above-captioned

case. I submit this declaration in support of the Defendants' Motion for Summary Judgment. I

make the following statements based on my personal knowledge and upon information furnished

to me in the course of my official duties.


       2.      Attached to Defendants' Motion for Summary Judgment as Exhibit 1 is a true and

correct copy of the Declaration of Rod Rosenstein, dated January 17, 2020, which the

government attached to its Reply in support of its Motion for Summary Judgment as to Count

Three (Privacy Act) in Strzok v. Barr, No. l 9-cv-2367 (D.D.C.), ECF 38.


       3.      Attached to Defendants' Motion for Summary Judgment as Exhibit 2 is a true and

correct copy of the Declaration of Stephen Boyd, dated November 15, 2019, which the

government filed in support of its Motion for Summary Judgment as to Count Three (Privacy

Act) in Strzok v. Barr, No. l 9-cv-2367 (D.D.C.), ECF 30.
       Case 1:19-cv-03675-TSC Document 14-3 Filed 03/13/20 Page 2 of 2



       4.     Attached to Defendants· Motion for Summary Judgment as Exhibit 3 is a true and

correct copy of the Declaration of Peter Winn, dated November 18, 2019, which the government

filed in support of its Motion for Summary Judgment as to Count Three (Privacy Act) in Strzok

v. Barr. No. l 9-cv-2367 (D.D.C.), ECF 30.


       5.      Defendants submit the aforementioned declarations in support of the instant

Motion for Summary Judgment because the Privacy Act claim in this case arises from the same

December 12, 2017 disclosure alleged in Strzok, l 9-cv-2367.


       I declare under penalty of pe1jury, pursuant to 28 U.S.C. § 1746, that the foregoing is true

and correct, and to the best of my knowledge and belief.


Executed on March 13, 2020.




                                                     Grace X. Zhou

                                                     Trial Attorney




                                                 2
